Citation Nr: 1012883	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veteran's July 2005 claim 
constituted a claim for service connection for an acquired 
psychiatric disability, however diagnosed.  As such, the 
claim must be considered a claim for service connection for 
any and all psychiatric disabilities clinically indicated.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the 
evidence reflects diagnoses for psychiatric disability other 
than PTSD, including dysthymic disorder, depression, and 
anxiety, the issue of service connection for psychiatric 
disability other than PTSD has yet to be fully adjudicated 
by the RO.

The Veteran asserts that he has PTSD as result of 
transporting human remains from Vietnam during service.  The 
RO has attempted to verify the Veteran's claimed stressor 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) as well as through the U.S. Air Force.  The 
Board finds (and concurs with the Veteran's representative's 
statement in the February 2010 informal hearing 
presentation) that further development in this regard will 
not be useful.

The Board finds (and agrees with the Veteran's 
representative's statement in the February 2010 informal 
hearing presentation) that the Veteran should be afforded a 
VA psychiatric examination to address the medical matters 
presented by this appeal.  While the Veteran's September 
1966 service separation examination report indicates that 
the Veteran's psychiatric system was clinically evaluated as 
normal, the Veteran specifically indicated that he had 
depression and nervous trouble on the corresponding Medical 
History Report.  Further, while the Veteran's medical 
records reflect diagnoses of PTSD, it is unclear if they 
were derived from any clinical evaluation or psychological 
testing, and the most comprehensive evaluation of record (a 
February 2003 private evaluation) does not note PTSD.  At 
any rate, as psychiatric problems were noted at separation 
during service, and as a private physician (January 2003 
letter from JLB., DO) and the Veteran's first spouse (in a 
September 2005 letter) have linked the Veteran's PTSD and 
depression to service, the Board finds that a VA examination 
with a medical opinion would be helpful prior to 
adjudicating this claim.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

The Board also notes that the Veteran has indicated that he 
first sought psychiatric treatment at a Vet Center in Des 
Moines, Iowa in 1984, and in a September 2005 letter a 
former volunteer from the Des Moines, Iowa Vet Center has 
confirmed that the Veteran received treatment from that 
facility.  An attempt should be made to obtain these 
records.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should request all medical 
records pertaining to psychiatric 
examination or treatment of the Veteran 
from the Vet Center in Des Moines, Iowa, 
from January 1984, and associate them 
with the claims file.

2.  The Veteran should be scheduled for 
a VA psychiatric examination.  The 
examiner should be provided the 
Veteran's claims file for review, and 
any indicated studies must be completed.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current psychiatric 
disability, including depression and/or 
PTSD, that is related to service.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





